Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is a final action on the merits in response to communication filed on 02/17/2022.
	
Claims 1-4, 9-12 and 16-19 have been amended.  Claims 1 – 20 are currently pending and have been examined in this application.


Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments
Applicant’s remarks have been considered.
Applicant argues, “the claimed invention improves the functioning of a computer or other technology or technical field by improving the computational efficiency of generating and distributing digital surveys and the navigational efficiency of survey creation interfaces.” (pgs. 13-14)
	Examiner respectfully disagrees.   In Enfish, the U.S. Court of Appeals for the Federal Circuit asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., self-referential table for a computer database), or instead on a process that qualifies as an abstract idea for which computers were invoked merely as a tool.  To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification.  Specifically, the court found the claims to be directed “to a specific improvement to the way computers operate, embodied in the self-referential table,” pointing to specific benefits of the claimed invention over conventional databases, “such as increased flexibility, faster search times, and smaller memory requirements.”  Enfish, No. 2015-1244 at *12, *15.  
Here, the claimed invention utilizes generic computer components such as a processor and client devices that perform generic computer functionality such as providing an interface, receiving associations, receiving digital responses to survey, analyzing data, selecting a follow-up question and providing the follow-up question. The Specification indicates that the conversational survey system consumes less memory and processing resources (see ¶0037). Using a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). There is no indication in the claims or Specification of an improvement in the functioning of the computer itself or in a related technology. The claimed limitations appear to offer an improvement to the business process to provide more favorable follow-up questions to a respondent.

Applicant argues, “…the claimed technology also improves navigational efficiency compared to interfaces of prior systems in line with the claims found eligible in Core Wireless Licensing SARL v. LG Electronics, 880 F.3d 1356, 1362 (Fed. Cir. 2018).” (pg. 14)
Examiner respectfully disagrees. In Core Wireless the court found that the claims disclosed an improved display interface for computing devices and were not directed to an abstract idea. The limitations disclose a specific manner of displaying a limited set of information to the user including a main menu listing at least one application and an application summary window reached directly from the main menu displaying selectable application functions. The court looked to the Specification to confirm that the claims disclose an improved user interface for electronic devices, particularly devices with small screens. The Specification disclosed that the claimed invention improves the efficiency of using the electronic device by bringing together a limited list of common functions and commonly accessed stored data which can be accessed directly from the main menu, allows the user to see the most relevant data or functions without actually opening the application up and the speed of the user’s navigation is improved. As stated by the court the language of the claims clearly indicates the claims are directed to an improvement in the functioning of computers, particularly those with small screens (Core Wireless, 16-2684.Opinion.1-23-2018).
Unlike Core Wireless, the instant application utilizes a generic computer components (e.g. general purpose computer) to provide a survey creation interface and for the client devices. The survey creation interface of the administrator client device is providing data options that can be selected in creating the survey flow. The respondent client device is provided the survey the questions and accepts response from Applicant. This functionality is data gathering activity which is considered extra-solution activity. There is no demonstrated improvement to the interface or to the computer components. As previously stated the claimed limitations appear to offer an improvement to the business process used to provide more favorable follow-up questions to a respondent.


Applicant argues, “Relating to these improvements, Applicant submits that when considered as a whole, the claims are more than a drafting effort to monopolize any abstract idea and are therefore eligible…” (pg. 14)
Preemption concerns are fully addressed and rendered moot where a claim is determined to disclose patent ineligible subject matter under the two-part framework described in Mayo and Alice.  Although "preemption may signal patent ineligible matter, the absence of complete preemption does not demonstrate patent eligibility." Id.

Applicant argues, “…the claims are not "directed to" the abstract idea and are patent eligible because they recite a specific application of a sentiment prediction machine learning model, similar to the rationale of the PTAB's conclusion in Ex Parte Hannun.” (pgs. 15-16)
Examiner notes that the limitation regarding analyzing a text based response utilizing the sentiment prediction machine learning model is a part of the abstract idea of Mental Processes with mathematical operations. As claimed the limitation is merely performing data analysis by running response data through the machine learning model to produce results of the topic and sentiment score. Further, under Step 2A, Prong 2, the limitation is considered data analysis and does not amount to significantly more or provide a meaningful limitation such that the claim would provide for a practical application.

Applicant’s arguments, see Remarks pgs. 16-18, filed 02/17/2022, with respect to 35 U.S.C. 103(a) rejection directed to Williams and Pearson have been fully considered and are persuasive.  The rejection has been withdrawn. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “…providing, to an administrator client device, a survey creation interface comprising a plurality of manipulable survey creation blocks arranged in a nested visual survey flow mapping logical conditions for branching among a plurality of digital survey questions and including a machine learning block for incorporating a sentiment prediction machine learning model…” at lines 2-5.  The Specification does not disclose a machine learning block as part of the survey creation elements. The Specification discloses a GUI that depicts collapsible block elements where the block elements include nested conditional logic statements (see Figure 7 and associated text; see also ¶108).  The machine learning model is used to analyze survey responses to determine a sentiment score (see Figure 4 and associated text) and is not indicated as part of the survey creation workflow. Claims 9 and 16 are rejected under the same rationale. Claims 2-8, 10-15 and 17-20 are rejected based on their dependency on Claims 1, 9 and 16 respectively.

		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of providing a follow-up digital survey questions. 
Claim 1 recite:
analyzing, according to the logical conditions of the nested visual survey flow, the text-based response utilizing the sentiment prediction machine learning model to identify an indicated topic and to determine a sentiment score…;
determining that the sentiment score for the indicated topic satisfies a logical condition from among the logical conditions mapped by the nested visual survey flow;
selecting, based on determining that the sentiment score for the indicated topic satisfies the logical condition, a follow-up digital survey…
	The limitation under its broadest reasonable interpretation covers Mental Processes related to evaluation of data as the limitations can reasonably be performed in the human mind or using a pen and paper, but for the a generic computer component (e.g. a client device, a processor) For example, analyzing the text response according to the logical conditions of a survey flow and utilizing sentiment prediction machine learning model to determine a sentiment score can be performed in the human mind or using a pen and paper.  Additionally, the use of a machine learning model to determine a sentiment score is related to Mathematical Concepts. Accordingly, the claim recites an abstract idea. 
Independent Claims 9 and 16 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. 
The dependent claims encompass the same abstract concept. Claim 2 is directed to selecting follow-up questions by triggering follow-up questions and encompasses Mental Processes. Claim 3 is directed to determining a sentiment score utilizing a machine learning model and are considered a part of the abstract of Mental Processes and includes Mathematical Concepts as a machine learning model involves mathematical operations. Claim 4 is directed to the nested visual survey flow, Claim 5 is directed to determining sentiment score and selecting an f/u question, Claim 6 is directed to the sentiment score for a topic satisfies the logical condition, Claim 7 is directed to determining a magnitude and Claim 8 is directed to selecting an f/u survey question. Dependent Claims 10-15 and 17-20 substantially recite the subject matter of claims 2-8 and encompass the identified abstract concept. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exception is not integrated into a practical application. Claim 1 recites the additional element of a survey creation interface, an administrator client device and a respondent client device. Claims 9 and 16 recites the additional elements of at least one processor, a non-transitory computer readable medium, a survey creation interface, an administrator client device and a respondent client device. These are generic computer components for performing generic computer functionality such as, the providing a survey creation interface comprising a plurality of survey creation blocks arranged in a nested visual survey flow mapping including a machine learning block, receiving an interaction for associating the nested visual survey flow with a digital survey, receiving a text-based response, analyzing  a text response, determining a sentiment score, determining the sentiment score satisfies a logical condition, selecting follow-up questions and provide the follow-up question to a user. 
The step of providing a survey creation interface to a client device is displaying data options that can be selected in the creation of the survey flow.  The step of receiving via the survey creation interface interaction for associating nested visual survey flow with a digital survey is data input functionality (e.g. data gathering) and considered extra-solution activity. The step of receiving, from a respondent client device a text-based response is also data gathering activity and considered extra-solution activity. The steps of analyzing according to logical conditions of nested visual survey flow the text based response using a sentiment prediction machine learning model to determine a sentiment score is data analysis using mathematical operations (e.g. complex math). The step of determining the sentiment score satisfies a logical condition from the nested visual survey flow and selecting a follow-up question is data analysis. The providing of the follow-up digital survey question is transmitting the question for display. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor, a client device). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). The additional elements do not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a processor, a non-transitory storage medium and a client device are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The steps of receiving an association of nested visual survey flow with a digital survey and receiving a response to a survey and providing a follow-up question are considered extra-solution activity in Step 2A, which has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The Specification indicates that a general purpose computer can be used to implement the claimed invention (see ¶0154). The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. 
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, the claims are not patent eligible.
Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Choi et al. (US 2015/0208140) discloses an interactive process creation screen for adding questions and a function of setting detailed conditions for connection between questions.
Plummer et al. (US 2018/0189457) discloses using machine learning algorithms to identify patterns in the questions and answers to determine post-op scores.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683